Citation Nr: 0603273	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-28 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased initial (compensable) rating for 
residuals of a gunshot wound to the right calf (right calf 
disability). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an December 2003 rating decision from 
the Boise, Idaho, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for a right calf disability and assigned a 
noncompensable rating.  The veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In October 2004, to support his claim, the veteran testified 
at a hearing at the RO chaired by the undersigned Veterans 
Law Judge of the Board.  A transcript of the proceeding is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his right calf disability is more 
disabling than currently evaluated.  The gastrocnemius muscle 
is part of Muscle Group XI, and its function is shown in 
Diagnostic Code 5311 as propulsion and plantar flexion of the 
foot.  A VA examination was conducted in July 2003.  The 
veteran stated that he used to get cramps in the right calf 
once a year, but now cramps occur once every one or two 
months.  It was also noted that the veteran did not have any 
right calf problems when walking.  No muscle wasting was 
found.  

At the veteran's October 2004 personal hearing, he testified 
that his right calf disability had significantly worsened 
since his prior VA examination.  He reported that he 
experienced extensive pain, loss of strength, fatigue, and 
loss of function.  The veteran has also notes that his 
gunshot wound was a through and through wound.  The VA is 
obliged to afford a veteran a contemporaneous medical 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that his 
disabilities have worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  As such, the Board has determined that a VA 
examination should be accomplished prior to appellate review.  

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration: 

1.   Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Also 
request that the veteran submit all 
relevant evidence and information in his 
possession.

2.  The veteran should be afforded an 
appropriate VA examination, to determine 
the nature and extent of all his right 
calf disability.  All special studies and 
tests should be undertaken.  The claims 
folder should be made available to the 
examiner prior to the examination.  All 
findings should be reported in detail, 
and should include the examiner's opinion 
as to the following questions:  (a)  Did 
the veteran sustain a through and through 
gunshot wound?  (b)  Does the veteran 
have impairment to the muscles of the 
right calf that is etiologically related 
to his inservice gunshot wound?  (c)  If 
the answer to (b) is yes, what current 
symptomatology is attributable solely to 
the muscles of the veteran's right calf?  
The nature and degree of impairment 
caused by such symptomatology should be 
set forth.  (d) Does the veteran have 
objective evidence of pain, weakness, or 
lack of endurance that is solely related 
to the muscles of his right calf?  (e)  
Does the veteran have any neurological 
impairment that is etiologically related 
to his in-service gunshot wound to the 
calf?  If it is determined that there is 
some degree of nerve impairment, the 
affected nerve and degree of impairment 
should be identified.  The examiner is 
specifically requested to indicate that 
the claims folder was reviewed in 
conjunction with the examination, 
including but not limited to the July 
2003 examination report.

3.  The RO should readjudicate the 
veteran's claim.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


